UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DAVID M. SCOGNAMIGLIO and STACEY B. :
ANISH                                                          :
                                    Plaintiff,                 : 5:19-CV-1398 (GTS)(ML)
                                                               :
-against-                                                      :
                                                               :
CHERYL TAGLIAMONTE                                             :
                                                               :
                                    Defendant.                 :
                                                               :
---------------------------------------------------------------X
                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that the above-entitled action is hereby voluntarily dismissed

with prejudice by Plaintiffs, DAVID M. SCOGNAMIGLIO and STACEY B. ANISH, as to

Defendant, CHERYL TAGLIAMONTE, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Defendant has not answered or filed a motion for summary judgment in this

action. No costs are to be assed to any party.

Dated: April 6, 2020
       Oyster Bay, New York
                                                     Respectfully submitted,

                                                     CHALOS & CO, P.C.

                                             By:     ___/s/ Melissa Patzelt-Russo
                                                     George M. Chalos, Esq. (GC - 8693)
                                                     Melissa Patzelt-Russo, Esq. (MR-8150)
                                                     55 Hamilton Ave.
                                                     Oyster Bay, NY 11771
           4/8/2020                                  Tel: (516) 714-4300
                                                     Fax: (866) 702-4577
                                                     Email: gmc@chaloslaw.com
                                                             mrusso@chaloslaw.com
                                                     Attorneys for Plaintiffs
                                                     DAVID M. SCOGNAMILGIO AND
                                                     STACEY B. ANSIH
